Citation Nr: 1513065	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-10 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral foot disability to include plantar fasciitis.

3.  Entitlement to service connection for scars, secondary to bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active military service from January 1988 to May 1988 and February 2003 to July 2003.  He also served in the Illinois Air National Guard and retired in July 2008.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing at the RO.  In April 2014, the Board remanded the appeal for additional development.  

In April 2014, the Board also referred the issue of entitlement to service connection for a bilateral knee disability.  It does not appear that this issue was adjudicated and it is again referred to Agency of Original Jurisdiction (AOJ) for the appropriate action.  The Board does not have jurisdiction over this issue.    

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Pursuant to the April 2014 remand, the Veteran underwent a VA examination in November 2014 to address the etiology of his claimed disabilities.  

As concerns the back, the examiner was requested to opine whether it was at least as likely as not that the Veteran's lumbar spine disability had its clinical onset during active service or was related to any in-service disease, event, or injury, including strenuous manual labor duties, or manifested within one year of service separation.  

Following examination and review of the record, the examiner stated that he was asked to provide an opinion if the back condition would be related to any in-service disease, event, injury or strenuous labor activities, and he found "that the current lumbar spine condition would not be related to these factors of any in-service activity."  On review, the opinion is inadequate.  That is, it does not address all questions posed pertaining to the back and it is not supported by adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Regarding the right foot, the examiner was requested to determine whether there was clear and unmistakable evidence that the Veteran had a preexisting right foot disability prior to service based on the May 1998 surgery and if so, was there clear and unmistakable evidence that any resultant increase in the right foot disorder was due to the natural progress of the disease.  

Following examination and review of the record, the examiner stated that the foot surgery did not preexist military service, but was performed while he was in the Reserves, not active duty.  The examiner also noted preexisting pes planus and further stated there was no evidence of any increase in any right foot disorder as a result of being in the military.  On review, this opinion is inadequate because it did not use the evidentiary standard (clear and unmistakable) as directed by the Board.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

Regarding the left foot, the Board noted that the Veteran had surgery in February 2009.  The examiner was requested to provide an opinion as to whether it was at least as likely as not that the Veteran's left foot disability had its clinical onset during active service or is related to any in-service disease, event, or injury, including strenuous manual labor duties, or manifested within one year of service separation.  Additional review of the record shows that the Veteran also had surgery on his left foot in April 1998.  This was the same surgery (removal of accessory bone 5th metatarsal) that was accomplished on his right foot in May 1998.  Thus, an opinion is needed similar to that requested on the right foot.  

Accordingly, the case is REMANDED for the following action:

1.  Return the November 2014 VA examination and opinion for addendum.  The electronic claims folder must be available for review.  If the November 2014 examiner is unavailable, the requested opinion should be obtained from a similarly qualified VA examiner.  Additional physical examination is not needed unless requested by the examiner.  

The examiner is requested to again review the evidence and respond to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current lumbar spine disability had its clinical onset during active service; or, is related to any in-service disease, event, or injury, including strenuous manual labor duties; or, manifested within one year of service separation (July 2003 from active duty).  

(b) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a preexisting left and/or right foot disability based on the surgeries performed in April and May 1998, respectively.  That is, was it obvious or manifest that the Veteran had disability of the left and/or right foot, to include pes planus, prior to his period of active service from February to July 2003.  If so, the examiner should state whether there is clear and unmistakable evidence (obvious or manifest) that, regardless of the events reported by the Veteran in service, any resultant increase in the left or right foot disorders was due to the natural progress of the disease.  

(c) If there is no clear and unmistakable evidence of preexisting left and right foot disorders, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present left and/or right foot disorder had its clinical onset during active service; or, is related to any in-service disease, event, or injury, including the strenuous manual labor duties.  

In providing these opinions, the examiner should acknowledge any statements regarding a continuity of symptomatology since service and the Veteran's reports of undergoing strenuous manual labor duties in service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  


2.  After the requested addendum has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Finally, readjudicate the claims on appeal.  If the benefits sought remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




